Title: From George Washington to Elbridge Gerry, 25 December 1777
From: Washington, George
To: Gerry, Elbridge



Dear Sir
Valley Forge 25th Decr 1777.

Notwithstanding my last Letters to Congress were very explicit, and expressive of the wants of this Army—the necessity of arranging many matters in it—and making the necessary appointments without a moments loss of time, yet, when I consider the advanced Season, and consult my past experience of delay, I am induced to take the liberty of claiming your particular attention to this business; hoping thereby, that the method suggested by you, of having a Comee of Congress, or from the board of War, sent to Camp to consult with me, or a Comee of my appointing (for it would be impossible for me to give that close attention which the nature of the thing would require) on the best

regulations, arrangements, and Plans for the next Campaign will be approved.
If this method should be adopted by Congress, I would feign hope that the powers of their Comee might not be confined to particular matters, but generl and extensive; Congress reservg to themselves the right of approving or disapproving the proceedings. Our whole Military system might then be considered, and such alterations as should be found necessary & benefecial, & that circumstances would admit of, be adopted.
If this Comee should happen to be composed of Members from the board of War, they could fix many matters at the same time with Genl Knox in the Ordnance department, which requires as close attention & dispatch, as any thing whatever—in short I can foresee many great advantages which would result from it, without one possible evil.
I shall be obliged to you for recollecting what I mentioned respecting some additional Aids; I find, especially at times, the multiplicity of writing, & other business too great for those I have. Congress may be assured I do not want to run the public to any unnecessary expence on this Acct and that I shall be as sparing as possible in my appointments under the Indulgence they may give. I am Dr Sir Yr Most Obedt H. Ser.

Go: Washington


P.S. If Congress mean to adopt the half pay establishmt &ca much good would result from anouncing it soon; that all Officers who should be retaind, under the New regulations, may know at once what they have to trust to—this would, probably, begin the desired reformation in the Army whereas, under uncertainty & doubt, things at best, will jog on as usual.


G. W——n
